DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ryan A. Heck on Feb. 10, 2022.
The application has been amended as follows:
1.	(Previously Presented) A computing system comprising:
one or more memories; 
one or more processing units coupled to the one or more memories; and
one or more computer readable storage media storing computer-executable instructions that, when executed, cause the computing system to perform operations comprising: 
receiving a plurality of first queries, wherein respective first queries of the plurality of first queries specify a lower bound value and an upper bound value for a value type;
determining a plurality of unique values for the value type in a data set, the data set being partitioned into a plurality of discrete data subsets;
defining a plurality of bins based at least in part on upper bounds and lower bounds specified by the plurality of first queries, wherein a given bin of the plurality of bins comprises at least one unique value of the plurality of unique values; and


2.	(Original) The computing system of claim 1, wherein the imprint comprises a bit vector having a plurality of bits, wherein bits in the bit vector correspond to bins of the plurality of bins, and a bit in the bit vector has a value of one if the at least one discrete data subset comprises at least one value associated with a given bin and a value of zero otherwise.  

3.	(Original) The computing system of claim 2, wherein a length of the bit vector is equal to a number of bins of the plurality of bins.

4.	(Original) The computing system of claim 1, wherein defining a plurality of bins is based at least in part on weights assigned to the plurality of unique values.

5.	(Currently Amended) The computing system of claim 4, wherein a given weight of the weights

6.	(Original) The computing system of claim 5, the operations further comprising:
determining a cost of placing a first bin boundary based at least in part on the weights, wherein the first bin boundary defines, at least in part, the at least one unique value associated with at least one bin of the plurality of bins. 

7.	(Original) The computing system of claim 6, the operations farther comprising:
iteratively defining additional bin boundaries based on costs associated with such definitions, wherein the costs are determined based at least in part on any previously defined bin boundaries.  

8.	(Original) The system of claim 1, the operations further comprising:

defining a query imprint for the second query, the query imprint indicating values requested by the second query;
comparing the query imprint with one or more imprints for one or more data subsets of the data subsets;
based at least in part on the comparing, determining one or more data subsets that may contain values requested by the second query; and
sending data subsets that may contain values requested by the second query in response to the second query.  

9.	(Currently Amended) The computing system of claim 8, wherein the query imprint comprises a query bit vector and the comparing comprises performing a logical AND operation between the query bit vector and bit vectors for the one or more data subsets.  

10.	(Original) A method, implemented in a computing environment comprising a processor and a memory coupled to the processor, the method comprising: 
determining a plurality of unique values for a value type in a data set, the data set being partitioned into a plurality of discrete data subsets;
determining at least one unique value of the plurality of unique values that has a frequency that satisfies a threshold;
defining a plurality of bins, wherein a given bin of the plurality of bins comprises at least one unique value of the plurality of unique values; 
designating a first bin of the plurality of bins to be associated with unique values satisfying the threshold;
associating the first bin with the at least one unique value; 
for at least unique values of the plurality of unique values other than the at least one unique value, associating the unique values with bins of the plurality of bins other than the first bin; and


11.	(Original) The method of claim 10, wherein the imprint comprises a bit vector having a plurality of bits, wherein bits in the bit vector correspond to bins of the plurality of bins, and a bit in the bit vector has a value of one if the at least one discrete data subset comprises at least one value associated with a given bin and a value of zero otherwise.  

12.	(Original) The method of claim 11, wherein a length of the bit vector is equal to a number of bins of the plurality of bins.

13.	(Original) The method of claim 10, further comprising:
receiving a query, the query requesting one or more values of the data set, values of the data set corresponding to unique values of the plurality of unique values;
defining a query imprint for the query, the query imprint indicating values requested by the query;
comparing the query imprint with one or more imprints for one or more discrete data subsets of the plurality of discrete data subsets;
based at least in part on the comparing, determining one or more data subsets that may contain values requested by the query; and
sending data subsets that may contain values requested by the query in response to the query.  

14.	(Original) The method of claim 13, wherein the query imprint comprises a query bit vector and the comparing comprises performing a logical AND operation between the query bit vector and bit vectors for the one or more data subsets.  

15-20	(Cancelled) 

21.	(New)  One or more non-transitory computer-readable storage media comprising:

computer-executable instructions that, when executed by the computing system, cause the computing system to determine a plurality of unique values for the value type in a data set, the data set being partitioned into a plurality of discrete data subsets;
computer-executable instructions that, when executed by the computing system, cause the computing system to define a plurality of bins based at least in part on upper bounds and lower bounds specified by the plurality of first queries, wherein a given bin of the plurality of bins comprises at least one unique value of the plurality of unique values; and
computer-executable instructions that, when executed by the computing system, cause the computing system to define an imprint for at least one discrete data subset of the plurality of discrete data subsets, wherein, for each bin of the plurality of bins, the imprint identifies whether a unique value associated with a given bin is present in the at least one discrete data subset.

22.	(New)  The one or more non-transitory computer-readable storage media of claim 21, wherein the imprint comprises a bit vector having a plurality of bits, wherein bits in the bit vector correspond to bins of the plurality of bins, and a bit in the bit vector has a value of one if the at least one discrete data subset comprises at least one value associated with a given bin and a value of zero otherwise.  

23.	(New)  The one or more non-transitory computer-readable storage media of claim 22, wherein a length of the bit vector is equal to a number of bins of the plurality of bins.

24.	(New)  The one or more non-transitory computer-readable storage media claim 21, wherein defining a plurality of bins is based at least in part on weights assigned to the plurality of unique values, wherein a given weight of the weights is determined at least in part on a frequency at which a given unique value occurs in the data set.


computer-executable instructions that, when executed by the computing system, cause the computing system to determine a cost of placing a first bin boundary based at least in part on the weights, wherein the first bin boundary defines, at least in part, the at least one unique value associated with at least one bin of the plurality of bins; and
computer-executable instructions that, when executed by the computing system, cause the computing system to iteratively define additional bin boundaries based on costs associated with such definitions, wherein the costs are determined based at least in part on any previously defined bin boundaries.  

26.	(New)  The one or more non-transitory computer-readable storage media of claim 21, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to receive a second query, the second query requesting one or more values of the data set, wherein the one or more values correspond to values of the plurality of unique values;
computer-executable instructions that, when executed by the computing system, cause the computing system to define a query imprint for the second query, the query imprint indicating values requested by the second query;
computer-executable instructions that, when executed by the computing system, cause the computing system to compare the query imprint with one or more imprints for one or more data subsets of the data subsets;
computer-executable instructions that, when executed by the computing system, cause the computing system to, based at least in part on the comparing, determine one or more data subsets that may contain values requested by the second query; and
computer-executable instructions that, when executed by the computing system, cause the computing system to send data subsets that may contain values requested by the second query in response to the second query.  


REASONS FOR ALLOWANCE

1.	Claims 1-14, 21-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  12/13/2021 regarding claims 1-14, 21-26  have been considered and are persuasive.  The prior art does not disclose ”determining a plurality of unique values for the value type in a data set, the data set being partitioned into a plurality of discrete data subsets; defining a plurality of bins based at least in part on upper bounds and lower bounds specified by the plurality of first queries, wherein a given bin of the plurality of bins comprises at least one unique value of the plurality of unique values; and defining an imprint for at least one discrete data subset of the plurality of discrete data subsets, wherein, for each bin of the plurality of bins, the imprint identifies whether a unique value associated with a given bin is present in the at least one discrete data subset”, as required by claim 1 and a similar to the limitations of claims 10 and 21.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 8 and 15 are allowed.  Dependent claims 2-9, 11-14, 22-26 are allowed at least by virtue of their dependency from claims 1, 10 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 12, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153